
	
		I
		111th CONGRESS
		1st Session
		H. R. 2684
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Israel (for
			 himself, Ms. Velázquez, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish grant programs to provide for the
		  establishment of a national hate crime hotline and a hate crime information and
		  assistance website, to provide training and education to local law enforcement
		  to prevent hate crimes, and to provide assistance to victims of hate
		  crimes.
	
	
		1.Short titleThis Act may be cited as the
			 National Hate Crimes Hotline Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)On December 7, 2008, Jose Sucuzhañay, an
			 Ecuadorian-born real estate agent and father of two, was beaten to death in
			 Brooklyn while walking with his brother, who was visiting from Ecuador. Three
			 men with baseball bats attacked the brothers while shouting anti-gay and
			 anti-Hispanic slurs.
			(2)Marcelo Lucero, 37
			 years of age, came to the United States from Ecuador in 1993. He settled in
			 Patchogue, New York, a middle-class village in central Long Island. He worked
			 in a dry cleaning store and sent his savings home to his mother, a cancer
			 survivor, whom he had not seen since he left 16 years ago. On the night of
			 November 8, 2008, shortly before midnight, seven teenagers got out of their car
			 and taunted Lucero with racist slurs as he walked home. They then beat and
			 murdered Marcelo Lucero. According to the indictment, the boys set out that
			 night to find someone of Hispanic heritage to assault.
			(3)The number of hate
			 groups in the United States has increased by 54 percent over the past 8
			 years.
			(4)In 2008, the
			 Federal Bureau of Investigation reported a 6 percent rise in the number of hate
			 crimes against gay, lesbian, and transgender people.
			(5)According to the Federal Bureau of
			 Investigation, attacks on Hispanics grew 40 percent from 2003 to 2007, even
			 though the Hispanic population only grew 16 percent in the same time period and
			 the total number of hate crimes has remained steady.
			3.National Hate
			 Crime Hotline and hate crime information and assistance website
			(a)In
			 generalThe Attorney General
			 may award one or more grants to private, nonprofit entities—
				(1)to provide for the
			 establishment and operation of a national, toll-free telephone hotline to
			 provide information and assistance to victims of hate crimes (hereafter in this
			 section referred to as the national hate crime hotline; and
				(2)to provide for the
			 establishment and operation of a highly secure Internet website to provide that
			 information and assistance to such victims (hereafter in this section referred
			 to as the hate crime information and assistance website).
				(b)DurationA
			 grant under this section may extend over a period of not more than 5
			 years.
			(c)Annual
			 ApprovalThe provision of
			 payments under a grant awarded under this section shall be subject to annual
			 approval by the Attorney General and subject to the availability of
			 appropriations for each fiscal year to make the payments.
			(d)Hotline
			 ActivitiesAn entity that receives a grant under this section for
			 activities described, in whole or in part, in subsection (a)(1) shall use funds
			 made available through the grant to establish and operate a national hate crime
			 hotline. In establishing and operating the hotline, the entity shall—
				(1)contract with a
			 carrier for the use of a toll-free telephone line;
				(2)employ, train,
			 (including technology training), and supervise personnel to answer incoming
			 calls and provide counseling and referral services to callers on a
			 24-hour-a-day basis;
				(3)assemble and
			 maintain a current database of information relating to services for victims of
			 hate crimes to which callers throughout the United States may be referred;
				(4)publicize the national hate crime hotline
			 to potential users throughout the United States; and
				(5)be prohibited from asking hotline callers
			 about their citizenship status.
				(e)Secure Website
			 Activities
				(1)In
			 generalAn entity that receives a grant under this section for
			 activities described, in whole or in part, in subsection (a)(2) shall use funds
			 made available through the grant to provide grants for startup and operational
			 costs associated with establishing and operating a hate crime information and
			 assistance website.
				(2)AvailabilityThe
			 hate crime information and assistance website shall be available to the entity
			 operating the national hate crime hotline.
				(3)InformationThe
			 hate crime information and assistance website shall provide accurate
			 information that describes the services available to victims of hate crimes,
			 including health care and mental health services, social services,
			 transportation, and other relevant services.
				(4)Rule of
			 constructionNothing in this
			 section shall be construed to require any shelter or service provider, whether
			 public or private, to be linked to the hate crime information and assistance
			 website or to provide information to the recipient of the grant described in
			 paragraph (1) or to the website.
				(f)ApplicationThe
			 Attorney General may not award a grant under this section unless the Attorney
			 General approves an application for such grant. To be approved by the Attorney
			 General under this subsection an application shall—
				(1)contain such agreements, assurances, and
			 information, be in such form, and be submitted in such manner, as the Attorney
			 General shall prescribe through notice in the Federal Register;
				(2)in the case of an
			 application for a grant to carry out activities described in subsection (a)(1),
			 include a complete description of the applicant’s plan for the operation of a
			 national hate crime hotline, including descriptions of—
					(A)the training
			 program for hotline personnel, including technology training to ensure that all
			 persons affiliated with the hotline are able to effectively operate any
			 technological systems used by the hotline;
					(B)the hiring
			 criteria for hotline personnel;
					(C)the methods for
			 the creation, maintenance, and updating of a resource database;
					(D)a plan for
			 publicizing the availability of the hotline;
					(E)a plan for
			 providing service to non-English speaking callers, including service through
			 hotline personnel who speak Spanish; and
					(F)a plan for facilitating access to the
			 hotline by persons with hearing impairments;
					(3)in the case of an
			 application for a grant to carry out activities described in subsection
			 (a)(2)—
					(A)include a complete
			 description of the applicant’s plan for the development, operation,
			 maintenance, and updating of information and resources of the hate crime
			 information and assistance website;
					(B)include a
			 certification that the applicant will implement a high level security system to
			 ensure the confidentiality of the website, taking into consideration the safety
			 of hate crime victims; and
					(C)include an
			 assurance that, after the third year of the website project, the recipient of
			 the grant will develop a plan to secure other public or private funding
			 resources to ensure the continued operation and maintenance of the
			 website;
					(4)demonstrate that
			 the applicant has recognized expertise in the area of hate crimes and a record
			 of high quality service to victims of hate crimes, including a demonstration of
			 support from advocacy groups;
				(5)demonstrate that the applicant has a
			 commitment to diversity, and to the provision of services to ethnic, racial,
			 religious, and non-English speaking minorities, in addition to older
			 individuals, individuals with disabilities, and individuals of various gender,
			 gender identity, and sexual orientation; and
				(6)contain such other
			 information as the Attorney General may require.
				(g)Hate crime
			 definedFor purposes of this
			 Act, the term hate crime means a crime in which the defendant
			 intentionally selects a victim, or in the case of a property crime, the
			 property that is the object of the crime, because of the actual or perceived
			 race, color, religion, national origin, ethnicity, gender, gender identity,
			 disability, or sexual orientation of any person.
			(h)Authorization of
			 Appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated to carry out this section $3,500,000 for each of fiscal
			 years 2010 through 2014.
				(2)WebsiteOf
			 the amounts appropriated pursuant to paragraph (1) for a year, not less than 10
			 percent shall be used for purposes of carrying out subsection (a)(2).
				(3)AvailabilityFunds
			 authorized to be appropriated under paragraph (1) may remain available until
			 expended.
				4.Local law
			 enforcement education and training grant program
			(a)In
			 generalThe Attorney General
			 may award grants to eligible State and local law enforcement entities for
			 educational and training programs on solving hate crimes (as defined in section
			 1(g)) and establishing community dialogues with groups whose members are
			 at-risk of being victims of such hate crimes.
			(b)EligibilityTo be eligible to receive a grant under
			 subsection (a), a State or local law enforcement entity must be in compliance
			 with reporting requirements applicable to such entity pursuant to the Hate
			 Crimes Statistics Act (28 U.S.C. 534 note).
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as are necessary for fiscal year 2010 and each
			 succeeding fiscal year.
			5.Local resources
			 to combat hate crimes grant program
			(a)In
			 generalThe Attorney General
			 shall establish a grant program within the Office for Victims of Crime in the
			 Office of Justice Programs, under which the Attorney General may award grants
			 to local community based organizations, nonprofit organizations, and
			 faith-based organizations to establish or expand local programs and activities
			 that serve targeted areas and that provide legal, health (including physical
			 and mental health), and other support services to victims of hate crimes (as
			 defined in section (1)(g)). Grant funds may be used for activities including
			 hiring counselors and providing training, resources, language support services,
			 and information to such victims.
			(b)Targeted area
			 definedFor purposes of this section, the term targeted
			 area means an area with a demonstrated lack of resources, as determined
			 by the Attorney General, for victims of hate crimes.
			(c)Funding
			 restrictionNone of the funds
			 from a grant made under this section may be used—
				(1)by an organization
			 that discriminates against an individual on the basis of religion; or
				(2)for purposes of
			 promoting religious beliefs or views.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as are necessary for fiscal year 2010 and each
			 succeeding fiscal year.
			
